In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2400 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

VERNADO MALONE, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Northern District of Indiana, South Bend Division. 
             No. 3:13‐CR‐104 — Jon E. DeGuilio, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 18, 2016 — DECIDED MARCH 9, 2016 
                 ____________________ 

   Before WOOD, Chief Judge, and KANNE and SYKES, Circuit 
Judges. 
     KANNE,  Circuit  Judge.  Appellant  Vernado  Malone  pled 
guilty  to  mail  fraud  and  aggravated  identity  theft  pursuant 
to  a  written  plea  agreement.  In  the  factual  basis  of  his  plea 
agreement,  he  admitted  that  he  “committed  numerous  in‐
stances  of  access  device  fraud”  and  “misused  the  means  of 
identification of employees of several companies,” specifical‐
ly  identifying  three  companies  and  one  individual  he  de‐
2                                                          No. 15‐2400 

frauded. At sentencing, the  government  presented evidence 
that there were twenty‐eight victims of Malone’s scheme.  
    Despite  having  waived  his  right  to  appeal,  Malone  ar‐
gues  that  the  government  materially  breached  the  plea 
agreement  by  presenting  evidence  of  twenty‐eight  victims 
when only four were referred to by name in the agreement. 
Because the plea agreement  made clear that the  named vic‐
tims were either an “example” or just “[o]ne of” the compa‐
nies he defrauded, the government did not commit a materi‐
al breach by introducing evidence that there were more vic‐
tims than those specifically named. Accordingly, we enforce 
the appellate waiver and dismiss this appeal. 
                          I. BACKGROUND 
     On September 11, 2013, a grand jury indicted Malone on 
three counts—mail fraud, wire fraud, and aggravated identi‐
ty  theft—stemming  from  his  multi‐year  scheme  to  fraudu‐
lently obtain and use credit cards.  
     A. Plea Agreement 
   Malone  entered  into  a  written  plea  agreement  in  which 
he agreed to plead guilty to counts one and three of the in‐
dictment  for  mail  fraud,  18  U.S.C.  § 1341,  and  aggravated 
identity  theft,  § 1028A.  The  factual  basis  for  his  guilty  plea 
provided the following: 
        I have been convicted of fraud before, including in 
        federal court. In this instance, I committed numer‐
        ous  instances  of  access  device  fraud  and  used  the 
        mails to do so. In 2011, for example, I pretended to 
        be  an  employee  with  Modineer  Co.  and  changed 
        the Company’s Citgo credit card account to an on‐
        line account that I could control. Once I did that, I 
No. 15‐2400                                                                         3

           ordered  14  fleet  credit  cards  and  had  them  mailed 
           to locations in the South Bend, Indiana area where I 
           could  receive  them.  Some  of  these  locations  were 
           abandoned  houses.  Then,  without  proper  authori‐
           zation,  I  used  these  credit  cards  to  buy  gift  cards, 
           gasoline,  and  other  merchandise  for  myself  and 
           persons  that  I  knew.  I  also  defrauded  Wright  Ex‐
           press  Fleet  Services  (WEX)  in  2012.  During  this 
           time,  I  misused  the  means  of  identification  of  em‐
           ployees  of  several  companies  that  had  credit  card 
           accounts  with  WEX.  One  of  these  companies  was 
           J&C Ambulance Service Inc. I misused the means of 
           identification  of  Rick  Reed  at  J&C Ambulance  Ser‐
           vice  Inc.  and  with  intent  to  defraud  I  ordered  on 
           March 15, 20131 ordered [sic] several credit cards be 
           sent  to  419  S.  26th  Street,  South  Bend,  Indiana  via 
           Federal  Express  (FED  EX  tracking  no. 
           527759742018). I received these cards and began us‐
           ing them fraudulently on March 17, 2012. I did the 
           same  type  of  thing  with  WEX  and  a  company 
           called  Rural  Metro.  In  this  instance,  on  March  28, 
           2012,  I  fraudulently  ordered  credit  cards  and  they 
           were sent at my request to 419 S. 26th Street, South 
           Bend, Indiana via FED EX (FedEx tracking number 
           528981371819).  On  March  30,  2013,  I  started  using 
           the cards fraudulently[.] 
    With respect to sentencing, the plea agreement provided 
that  the district court would “determine  the applicable sen‐
tencing guideline range” and “determine all matters, wheth‐
er factual or legal, relevant to the application of the sentenc‐
ing guidelines including, but not limited to, … victim‐related 
                                                 
1  Although  the  factual  basis  in  the  plea  agreement  says  2013,  it  is  clear 

from the record that these events occurred in 2012. 
4                                                      No. 15‐2400 

adjustments”  after  considering  input  “from  the  govern‐
ment.” Malone expressly waived his right to appeal his con‐
viction or “all components of [his] sentence, or the manner in 
which … [his] sentence was determined or imposed, to any 
Court on any ground.” 
    In exchange for his guilty plea, the government agreed to 
dismiss the wire‐fraud count and recommend either a 2 or 3‐
level  reduction  for  acceptance  of  responsibility,  depending 
on Malone’s applicable offense level and the timeliness of his 
guilty  plea.  The  government  stipulated  that  the  amount  of 
the loss was $120,000, but the agreement contained no other 
stipulations. 
   On  August  13,  2014,  the  district  court  held  a  change  of 
plea hearing. Malone entered a plea of guilty on counts one 
and three of the indictment. After reviewing the plea agree‐
ment,  the  district  court  accepted  it  and  found  that  it  was 
made knowingly and voluntarily. 
     B. Sentencing 
    The  presentence  investigation  report  (PSR)  recommend‐
ed a 2‐level enhancement for an offense involving more than 
ten victims. U.S.S.G. § 2B1.1(b)(2)(A)(i). The basis for the en‐
hancement, the PSR explained, was because “Modineer and 
WEX  sustained  actual  loss”  yet  “10  additional  corpora‐
tions/companies  who  were  customers  of  WEX  are  also  con‐
sidered  victims  as  they  were  initially  charged  and  incurred 
liability  for  the  charges,  although  the  credit  card  company 
ultimately  absorbed  the  losses.”  Malone  objected,  arguing 
that  only  Modineer  and  WEX,  the  companies  that  suffered 
unreimbursed financial losses, should count as victims. 
No. 15‐2400                                                           5

    At  the  sentencing  hearing,  the  government  called  St.  Jo‐
seph  County  Police  Officer  Philip  Williams.  Williams  testi‐
fied that WEX reported that twenty‐eight of its clients “were 
subject  to  fraudulent  charges  on  their  credit  accounts  as  a 
result  of  the  Malone  fraud.”  The  government  sought  to  ad‐
mit affidavits from ten of those clients, but Malone objected, 
contending  that  “in  our  plea  agreement  we  agreed  on  the 
number  of  victims.”  Explaining  further,  Malone  pointed  to 
the plea agreement’s factual basis, describing it as a stipula‐
tion and arguing that because the section only refers to WEX, 
J&C Ambulance,  and  Rural  Metro,  “those  are  the  only  peo‐
ple  that  [he]  was  acknowledging  that  were  victims  in  this 
case.” 
    The  district  court  disagreed  that  the  factual  basis  in  the 
plea agreement was a stipulation that there were only three 
victims  of  mail  fraud.  It  held,  however,  that  the  additional 
twenty‐eight  companies  did  not  qualify  as  “victims”  for 
purposes  of  the  victim‐related  enhancement  because  they 
did not sustain “actual loss.” Instead, the district court took 
Officer  Williams’s  testimony  into  account  when  considering 
the sentencing factors under 18 U.S.C. § 3553(a). 
    The district court determined that Malone had a total ad‐
justed  offense level of 15 and a  criminal  history  category  of 
IV, resulting in a guideline range of 30 to 37 months’ impris‐
onment.  The  district  court  granted  Malone  a  4‐level  down‐
ward variance for cooperation with the government in other 
matters. But, the district court imposed a 4‐level upward var‐
iance  due  to  several  aggravating  factors,  specifically  noting 
“that while not characterized as victims  for  purposes of the 
guidelines, you defrauded 28 credit card cardholders over a 
three‐year period.” Ultimately, the district court imposed 37 
6                                                         No. 15‐2400 

months for mail fraud and 24 consecutive months for aggra‐
vated identity theft as required by 18 U.S.C. § 1028A—for a 
total  of  61  months’  imprisonment—followed  by  2  years  of 
supervised release. 
                            II. ANALYSIS 
    Despite having waived his right to appeal, Malone brings 
this  appeal  on  the  ground  that  the  government  materially 
breached the plea agreement. Specifically, he contends that it 
was  a  material  breach  for  the  government  to  argue  at  sen‐
tencing  that  there  were  twenty‐eight  victims  when  the  plea 
agreement  only  mentioned  three  victims  of  mail  fraud  and 
one victim of aggravated identity theft. 
   The  government,  however,  did  not  breach  the  plea 
agreement, and therefore, we enforce the appellate waiver. 
    The  government  argues  that  this  appeal  must  be  dis‐
missed  because  of  the  appellate  waiver,  notwithstanding 
Malone’s claim of a material breach. Of course, “a voluntary 
and  knowing  waiver  of  an  appeal  is  valid  and  must  be  en‐
forced,” United States v. Sakellarion, 649 F.3d 634, 638 (7th Cir. 
2011)  (quotation  marks  omitted),  “[u]nless  a  prosecutor’s 
transgression  is  so  serious  that  it  entitles  the  defendant  to 
cancel  the  whole  plea  agreement.”  United  States  v.  Whitlow, 
287 F.3d 638, 640 (7th Cir. 2002). 
    Because  a  defendant  may  void  a  plea  agreement  where 
there is a material breach by the government, Malone’s oth‐
erwise‐valid appellate waiver does  not preclude our review 
of his claim of material breach. Sakellarion, 649 F.3d at 639. 
   Where,  as  here,  there  is  no  factual  dispute,  we  review 
whether  there  was  a  breach  of  a  plea  agreement  de  novo. 
United  States  v.  Munoz,  718  F.3d  726,  729  (7th  Cir.  2013).  We 
No. 15‐2400                                                          7

interpret a plea agreement using ordinary principles of con‐
tract  law,  “though  with  an  eye  to  the  special  public‐interest 
concerns  that  arise  in  this  context.”  Id.  (quotation  marks 
omitted).  Accordingly,  when  the  language  in  a  plea  agree‐
ment  is  ambiguous,  we  look  to  “the  parties’  reasonable  ex‐
pectations and construe ambiguities against the government 
as the drafter.” Id. But, “we will not ignore the plain language of 
the  contract  where  there  is  no  ambiguity.”  United  States  v. 
Matchopatow, 259 F.3d 847, 852 (7th Cir. 2001). Therefore, we 
give  unambiguous  terms  in  the  plea  agreement  their  plain 
meaning.  United  States  v.  O’Doherty,  643  F.3d  209,  217  (7th 
Cir. 2011). 
     Malone’s  contention  that  the  government  stipulated  to 
three  victims  of  wire  fraud  and  one  victim  of  aggravated 
identity  theft  cannot  be  squared  with  the  unambiguous 
terms of the plea agreement. Nothing in the factual basis in‐
dicates an agreement as to the number of the victims or pur‐
ports to limit the government’s ability to present evidence of 
other of victims for the purposes of sentencing. See id. at 217–
18.  Instead,  it  describes  “numerous  instances  of  access  de‐
vice fraud,” one example of which was defrauding Modineer. 
The factual basis also states that Malone “misused the means 
of  identification  of  employees  of  several  companies … .  One 
of these companies was J&C Ambulance Service.” (emphasis 
added). 
    The plain language of the agreement does not limit itself 
to four victims. The fact that only four victims are referred to 
by name does not transform the factual basis into a stipula‐
tion  as  to  the  number  of  victims.  Instead,  those  victims  are 
explicitly included as just “[o]ne of” or an “example” of the 
type of victim of his crimes. 
8                                                           No. 15‐2400 

     The  absence  of  express  language  of  stipulation  as  to  the 
number  of  victims  is  telling  in  light  of  the  fact  that  there  is 
express  language  of  stipulation  in  other  parts  of  the  plea 
agreement. The government and the defendant “stipulate[d] 
that  the  amount  of  the  loss  in  this  matter  is  $120,000,”  and 
the  government  “agree[d]”  to  recommend  a  2‐level  reduc‐
tion  for  acceptance  of  responsibility  and  to  dismiss  count 
two. That language stands in stark contrast to the factual ba‐
sis  of  the  plea  agreement,  which  contained  no  language  of 
stipulation  or  agreement.  See  United  States  v.  Schilling,  142 
F.3d  388,  397–98  (7th  Cir.  1998)  (contrasting  the  defendant’s 
admissions in the factual basis with sections where the gov‐
ernment  “agree[d]”  to  make  certain  sentencing  recommen‐
dations).  Instead,  given  the  “one‐sided  nature  of  the  ac‐
knowledgment  of  criminal  conduct”  and  the  district  court’s 
duty  to  determine,  among  other  things,  any  victim‐related 
adjustments after input from the government, it is clear that 
the factual basis in the plea is not a stipulation to the number 
of victims. See O’Doherty, 643 F.3d at 217–18 (finding that fac‐
tual  basis  where  the  defendant  “acknowledge[d]”  that  the 
government  could  prove  tax  losses  of  $425,766  did  not  pre‐
vent  the  government  from  arguing  at  sentencing  that  there 
was a greater loss). 
   Finally,  we  note  that  at  the  sentencing  hearing  Malone 
objected  to  the  introduction  of  testimony  about  other  vic‐
tims, stating: 
        [W]e  had  an  agreement  in  the  full  paragraph  that 
        listed  a  number  of  possible  victims,  and  Mr. 
        Malone  said,  ‘No,  I  don’t  know  who  these  people 
        are,’ so we ended up with this paragraph which re‐
        fers to WEX and J&C Ambulance and Rural Metro, 
No. 15‐2400                                                           9

        and those are the only people that Mr. Malone was 
        acknowledging that were victims in this case. 
But,  the  plea  agreement  contained  an  integration  clause, 
which  stated  that  “[o]ther  than  what  is  contained  in  this  plea 
agreement, no predictions, promises, or representations have 
been made to me as to the specific sentence that will be im‐
posed or any other matter.” (emphasis added). Thus, any ex‐
trinsic evidence that could support Malone’s contention that 
the  parties  agreed  to  limit  the  number  of  victims  cannot 
overcome the express, unambiguous terms of the agreement. 
Cf. United States v. Logan, 244 F.3d 553, 557–58 (7th Cir. 2001) 
(finding  that  written  plea  agreement  was  complete  despite 
the  defendant’s  assertion  that  prosecutor  had  promised  not 
to prosecute his family). 
    Because  the  factual  basis  of  the  plea  agreement  only 
listed a victim by name to serve as an “example” of Malone’s 
“numerous  instances  of  access  device  fraud”  and  there  was 
no language of stipulation purporting to limit the number of 
victims,  the  government  did  not  breach  the  plea  agreement 
by presenting evidence at sentencing that there were twenty‐
eight victims of Malone’s scheme. 
                          III. CONCLUSION 
   Because  there  was  no  breach  of  the  plea  agreement, 
which  would  invalidate  the  plea  agreement  and  release 
Malone  from  his  appellate  waiver,  this  appeal  is 
DISMISSED.